department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil legend x dear contact person identification_number telephone number employer_identification_number we have considered your ruling_request dated date requesting rulings under sec_501 and sec_512 of the internal_revenue_code facts you taxpayer are a non-profit association that operates a cemetery you are recognized as exempt from federal_income_tax under sec_501 you intend to create a wholly owned for-profit subsidiary_corporation which will be formed as a subchapter_c_corporation for the purpose of owning and operating a funeral home subsidiary as part of this plan you propose to enter into the following transactions in exchange for of the subsidiary’s stock you will transfer at least dollar_figurex of cash and a nonexclusive license to use your name and address you will lease approximately big_number square feet of your existing_building for arrangements and administrative offices for a fair_market_value rental rate which will be determined by you and the subsidiary through an arm’s length negotiation the employees that engage in the operations and marketing of the funeral home will be employees solely of the subsidiary to the extent that any of the subsidiary’s employees perform services related to your operations you will reimburse the subsidiary for the cost of such services on a fair_market_value basis likewise you may perform certain administrative services for the subsidiary eg accounting billing and collection services however in the event that you render these services the subsidiary will compensate you for such services ona fair_market_value basis e e the subsidiary’s board_of directors will consist of no less than six members under no circumstances will the subsidiary’s board_of directors include an individual that is then currently serving as one of your trustees or employees or any other person directly involved in your day-to-day operations of your cemetery business the subsidiary will keep its own books_and_records separate from you the business_purpose of the transaction is to provide for your customer’s needs in one location in an effort to better serve your customers rulings requested the transfer of cash and contributed assets by the taxpayer to the subsidiary ownership of the subsidiary’s stock the lease of the taxpayer's land to the subsidiary the provision of services to the subsidiary by the taxpayer and to the taxpayer by the subsidiary in exchange for fair compensation and the receipt of dividends by the taxpayer from the subsidiary will not adversely affect the taxpayer's status as a tax exempt_organization under sec_501 based on the facts presented the taxpayer will not be deemed to be engaged in the day-to-day management of the subsidiary the dividends you receive from the subsidiary will not constitute unrelated_business_taxable_income to the taxpayer pursuant to sec_512 by virtue of sec_512 law sec_501 provides an exemption from federal_income_tax for cemetery companies owned and operated exclusively for the benefit of their members or which are not operated for profit and any corporation chartered solely for the purpose of the disposal of bodies by burial or cremation which is not permitted by its charter to engage in any business not necessarily incidental to that purpose provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 imposes a tax on the unrelated_business_taxable_income of organizations exempt under sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income an organization derives from any unrelated_trade_or_business defined in sec_513 it regularly carries on less allowable deductions with certain modifications sec_512 excludes dividends received by the tax-exempt_organization from the computation of unrelated_business_taxable_income under sec_512 revrul_64_109 1964_1_cb_190 held that a cemetery may not consistent with sec_501 engage in activities not necessarily incidental to its burial purpose the ruling concluded that because operating a mortuary is not necessary to procuring selling holding and using land solely as a burial ground an organization that engaged in such a business was subject_to loss of its exempt status revrul_76_91 1976_1_cb_150 held that an organization will not jeopardize its exemption under sec_501 even though it deals with related parties in a commercial context as long as the dealings are at arm’s length and prices are set by qualified and independent appraisers in 371_fsupp_164 n d tex aff'd 509_f2d_187 sth cir a cemetery’s net_earnings were found to inure to private individuals precluding exemption under sec_501 where it allowed a related for-profit mortuary to benefit from its efforts without compensation there an individual who controlled the cemetery also owned a for-profit funeral home located on the cemetery grounds the funeral home was managed and controlled by the same individual who controlled the cemetery and used the cemetery’s name in joint advertising campaigns the court held that inurement occurred inter alia through the funeral home’s trade of goodwill originally built up by the non-profit cemetery the joint operation had entwined the cemetery’s goodwill with that of the funeral home and related for-profit operations for the benefit of the for-profit operations for federal_income_tax purposes a parent_corporation and its subsidiaries are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 431_f2d_227 5th cir that is where a corporation is organized with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded 483_f2d_1098 5th cir analysi sec_1 tax-exempt-status under c sec_501 prohibits cemetery companies from engaging in any business incident to the purpose of the disposal of bodies by burial or cremation and from allowing its net_earnings to inure to the benefit of any private_shareholder_or_individual you intend to form the subsidiary for the substantial business_purpose of operating a funeral home accordingly the subsidiary’s business activities will threaten your exempt status if those activities are attributable to you however your proposed facts are distinguishable from both restland memorial park v united_states and revrul_64_109 first in restland memorial park the individual that controlled the cemetery also owned the for-profit funeral home that did business with the cemetery in this case the subsidiary is completely independent from you and no common ownership or control exists between you and the subsidiary second the organization in revrul_64_109 directly operated a mortuary here the independently operated subsidiary not you will operate the funeral home therefore the proposed transaction will not adversely affect your tax-exempt status under sec_501 day-to-day management of the subsidiary the information and representations presented indicate that you will not control and will not be involved in the day-to-day management of the subsidiary the subsidiary will have its own board_of directors and keep its own books_and_records you state that under no circumstances will the subsidiary’s board consist of any of your current trustees or any employee involved in your day-to-day operations the subsidiary’s employees will engage solely in the operations and marketing of the funeral home nonetheless the subsidiary’s employees may perform services related to your operations and your employees may perform certain administrative duties for the subsidiary eg accounting billing and collection services in this case you state that reimbursement will be based on the fair_market_value of the services rendered see revrul_76_91 unrelated_business_taxable_income sec_511 imposes a tax on the unrelated_business_taxable_income of organizations exempt under sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income an organization derives from any unrelated_trade_or_business defined in sec_513 it regularly carries on less allowable deductions with certain modifications describe in sec_512 specifically sec_512 excludes all dividends received by tax-exempt organizations accordingly any dividends you receive from the subsidiary will be excluded from calculation of ubti conclusion based on the foregoing we rule as follows the transfer of cash and contributed assets by the taxpayer to the subsidiary ownership of the subsidiary’s stock the lease of the taxpayer’s land to the subsidiary the provision of services to the subsidiary by the taxpayer and to the taxpayer by the subsidiary in exchange for fair compensation and the receipt of dividends by the taxpayer from the subsidiary will not adversely affect the taxpayer's status as a tax exempt_organization under sec_501 based on the facts presented the taxpayer will not be deemed to be engaged in the day-to-day management of the subsidiary the dividends you receive from the subsidiary will be excluded from the calculation unrelated_business_taxable_income under sec_512 by reason of sec_512 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore lieber manager exempt_organizations technical group enclosure notice
